Title: To Thomas Jefferson from Edward Everett, 14 February 1822
From: Everett, Edward
To: Jefferson, Thomas


                        Sir
                        Boston
Feb. 14. 1822.–
                    Permit me to offer You a Volume, lately written by my brother Alexander H. Everett, Chargè d’Affaires in Holland. The Prefatory letter gives the true account of its origin viz: in  my Request to him last Summer to furnish me with an ac’ct of the present State of National polites in Europe.—I hope, therefore, it will meet Your indulgence, as a Work of hasty preparation.—I have the honor to be, Sir, With high veneration, Yr truthful humble Servant,Edward Everett.of Cambridge (Mass)